DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3,13 are rejected under 35 U.S.C. 103 as being unpatentable over Columbo(3557011) taken together with Diaz(4492593).
	Columbo teaches a reactor for storing energy comprising a reactor comprising a CO2 sorbent comprising MgO(column 1 lines 65-72, column 2 lines 14-15, column 3 lines 27-28 showing a reaction of MgO with Co2), and a CO2 source, the CO2 source in fluid communication with the reactor.  Columbo is silent as to a supercritical CO2 source comprising supercritical CO2 and H2O, wherein the supercritical CO2 source is in fluid communication with the reactor and the CO2 sorbent comprising MgO to allow flow of the supercritical CO2 and H2O between the supercritical CO2 source and the reactor.  Diaz teaches a contactor for contacting a supercritical CO2 source(column 3 lines 9-15) comprising supercritical CO2 and H20(column 3 lines 29-32, column 4 lines 3-5, the supercritical CO2 saturated with water)  , the supercritical CO2 and water contacting with a metal oxide(aluminum oxide) for permeability of supercritical CO2 into the metal 
	Columbo taken together with Diaz further teaches wherein the ration of H2O to supercritical CO2 in the supercritical CO2 source is from 3.6*10^-5% by weight to 1% by weight.  Columbo taken together with Diaz further teaches wherein the reactor is a heat exchange reactor(the reaction of MgO and CO2 being an exothermic reaction).  
Allowable Subject Matter
Claims 6-12,14,15,20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 6 recites “wherein the system further comprises a heat source configured to be in fluid communication with the supercritical CO2 source and the reactor”.  Columbo taken together with Diaz does not teach or suggest a heat source configured to be in fluid communication with the supercritical CO2 source and the reactor.  Claims 7,8,11,12,14 depend on claim 6 and hence would also be allowable upon incorporation of claim 6 into claim 1. 
	Claim 9 recites “wherein the system further comprises a turbine configured to be in fluid communication with an outlet of the reactor”.  Columbo taken together with Diaz does not teach or suggest a turbine configured to be in fluid communication with an outlet of the reactor.  

	Claim 15 recites “wherein the system is a closed loop system”.  Columbo taken together with Diaz does not teach or suggest a closed loop system.
	Claim 20 recites “a method of storing energy comprising contacting MgCO3 with supercritical CO2 having a temperature of at least 450 degrees C in the presence of H2O and/or a carbonate in the system of claim 1, to thereby store energy”.  Columbo(3557011) teaches a regenerable MgO using a regeneration temperature of 400 degrees C with an oven to provide for regeneration of CO2 from MgCO3(column 5 lines 25-42).  However Columbo does not teach or suggest a method of storing energy comprising contacting MgCO3 with supercritical CO2 having a temperature of at least 450 degrees C in the presence of H2O and/or a carbonate in the system of claim 1, to thereby store energy.

Claims 2,4,5, and 16-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
	Claim 2 recites “a system for storing energy comprising: a) a reactor comprising a CO2 sorbent comprising MgO and a liquid carbonate promotor, and b) a supercritical CO2 source comprising supercritical CO2, wherein the supercritical CO2 source is in  allowed.
	Claim 16 recites “ a method of storing energy comprising the steps of : a) in a reactor , in the presence of H2O and/or a carbonate,  heating MgCO3 with supercritical CO2 having a temperature of at least 450 degrees C, thereby promoting an endothermic chemical reaction to produce CO2 and MgO; and b) separating the CO2 from the MgO”.  Columbo(3557011) teaches a regenerable MgO using a regeneration  allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 






/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
March 1, 2022